NO. 07-07-0314-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

JULY 16, 2008
______________________________

TIMOTHY RAY WILLIAMS, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee

________________________________

FROM THE 181ST DISTRICT COURT OF RANDALL COUNTY;

NO. 18246-B; HON. JOHN B. BOARD, PRESIDING
_______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
          After a jury trial, appellant, Timothy Ray Williams, was convicted of two counts of
possession of a controlled substance.  His punishment was assessed by the jury at twenty
years imprisonment.  Appellant timely filed his notice of appeal.  Appellant's appointed
counsel filed a motion to withdraw, together with an Anders
 brief, wherein he certified that,
after diligently searching the record, appellant's appeal is without merit.  Along with his
brief, counsel also filed a copy of a letter sent to appellant informing him of counsel's belief
that there was no reversible error and of appellant's right to appeal pro se.  Appellant filed
a pro se response on April 23, 2008. 
          In compliance with the principles enunciated in Anders, appellate counsel discussed
potential grounds of error and then explained why they were meritless.  Thereafter, we
conducted our own review of the record to assess the accuracy of appellate counsel's
conclusions and to uncover any error, reversible or otherwise, pursuant to Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991), and concluded that none existed.
          Accordingly, the motion to withdraw is granted and the judgment is affirmed. 
 
 
                                                                           Brian Quinn 
                                                                          Chief Justice 

Do not publish.